ACCEPTED
                                                                                04-15-00005-CV
                                                                    FOURTH COURT OF APPEALS
                                                                         SAN ANTONIO, TEXAS
                                                                           9/1/2015 10:43:56 AM
                                                                                 KEITH HOTTLE
                                                                                         CLERK

                         No. 04-15-00005-CV
     __________________________________________________________
                                                           FILED IN
                                                    4th COURT OF APPEALS
     IN THE COURT OF APPEALS FOR THE FOURTHSAN        DISTRICT
                                                          ANTONIO, TEXAS
                    OF TEXAS AT SAN ANTONIO         09/1/2015 10:43:56 AM
     __________________________________________________________
                                                        KEITH E. HOTTLE
                                                             Clerk



                  In re Estate of Jack Hiromi Ikenaga, Sr.


        ______________________________________________________

                 On Appeal from Cause No. 2011-PC-4330
            In the First Probate Court of Bexar County, Texas
        ______________________________________________________

            APPELLEE ACCC HOLDING CORPORATION’S
            SECOND MOTION FOR EXTENSION OF TIME
                          TO FILE ITS BRIEF
        ______________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      Appellee     ACCC    Holding   Corporation    (“AHC”)    respectfully

requests a 15-day extension of time to file its Appellee’s Brief.

       1.   After two 30-day extensions of time, Appellant Sandra

Ikenaga filed her opening brief on June 24, 2015.

       2.   AHC’s brief is currently due on September 8, 2015.

       3.   AHC previously sought, and received, a 45-day extension of

time to file its brief.

       4.   Appellees Jack H. Ikenaga, Jr., Nancy Summers, Christine

                                        1
Ikenaga, Patrick Gasiorowski, and Eric Goodman are not opposed to the

relief AHC requests in this motion.

      5.   Counsel for AHC has attempted to confer with David

McLane, counsel to Appellant Sandra Ikenaga. However, AHC’s counsel

has not received any response from Appellant’s counsel. Therefore, the

Court may presume that this motion is opposed.

      6.   AHC’s counsel offers the following details as a reasonable

explanation of its need for an extension of time. See TEX. R. APP. P.

10.5(b)(1)(C).

      7.   Having reviewed the Clerk’s Record, Counsel has become

aware of several items with which the record needs to be supplemented.

The record is large, and required a substantial amount of time to

review. Counsel will request supplementation of the record promptly.

      8.   Counsel for AHC have other deadlines and responsibilities

which cannot be moved, as follows:

            a. Joseph     Cohen    and       Nicholas   Stepp   have   been

                 substantially involved in preparing a brief on the merits

                 on behalf of Wuxi Taihu Tractor Company in the

                 Supreme Court of Texas in Cause No. 15-0043, Wuxi



                                         2
  Taihu Tractor Co. v. The York Group, Inc. This brief was

  filed on August 26, 2015.

b. Nicholas Stepp participated extensively in filing a motion

  for rehearing and/or motion for en banc reconsideration

  in the Second Court of Appeals. No. 02-13-00339-CV,

  Acadia Healthcare Co. v. Horizon Health Corp., on

  August 28, 2015.

c. Nicholas Stepp has a September 11, 2015 deadline to file

  a motion for summary judgment in Placette v. Denny’s

  Restaurant, pending in the 152nd District Court of

  Harris County, Texas.

d. Among    other    pressing    matters,   Roger   McCleary

  represents Third Party Defendant Hubbell Incorporated

  (Delaware) in Cause No. DC-14-12627, Rodriguez v.

  Pioneer Natural Resources Co., in the 191st Judicial

  District Court of Dallas County, Texas. Mr. McCleary

  has depositions in this matter on August 27 and

  September 3, 2015.            Mr. McCleary must devote

  substantial time preparing for and attending these



                           3
        depositions.

     e. Mr. McCleary represents Counter-Defendant Houston

        Galleria Lodging Associates, LLC in Cause No. 2013-

        63613; Houston Galleria Lodging Associates, LLC v.

        Jetall Companies Inc. and West Loop Hospitality, LLC, et

        al; in the 55th Judicial District Court of Harris County,

        Texas.    Mr. McCleary has a deposition scheduled

        September 4, 2015 in this matter. Mr. McCleary must

        devote substantial time preparing for and attending this

        deposition.

     f. Joseph Cohen and Nicholas Stepp represent Vaquillas

        Energy Lopeno, Ltd. and JOB Energy Partners II, Ltd.

        After a jury verdict and judgment in favor of Vaquillas

        and JOB, this Court affirmed in Cause No. 04-12-00219-

        CV. The Supreme Court of Texas recently denied review

        and denied rehearing of the petition. Messrs. Cohen and

        Stepp are currently involved in collection efforts in Webb

        County.

9.   The preparation of a response brief in this case is counsel’s



                                4
high priority. A 15-day extension will help counsel to prepare an

accurate and concise response that will be useful to the Court.

                                PRAYER

     For these reasons, AHC requests an extension of time until

September 23, 2015, for filing its response brief.



                             Respectfully submitted,

                             BEIRNE, MAYNARD & PARSONS, L.L.P.

                             /s/ Roger L. McCleary
                             Roger L. McCleary
                             State Bar No. 13393700
                             Joseph S. Cohen
                             State Bar No. 04508370
                             jcohen@bmpllp.com
                             Nicholas D. Stepp
                             State Bar No. 24077701
                             nstepp@bmpllp.com
                             1300 Post Oak Boulevard
                             Suite 2500
                             Houston, Texas 77056
                             Telephone: (713) 623-0887
                             Telecopier: (713) 960-1527




                                        5
                  CERTIFICATE OF CONFERENCE

      I certify that I have attempted to confer with David McLane,
counsel for Appellant Sandra Ikenaga, to ask if Appellant was opposed
or unopposed to the relief requested in this motion. On Thursday,
August 27, 2015, I e-mailed Mr. McLane. I have received no response.
On Monday, August 31, I called Mr. McLane’s office, was informed that
he was unavailable, and left a message for him. I have not received a
call back.

       I certify that I have conferred with Sam Houston, counsel for
Appellee Jack Ikenaga, Jr., to ask if his client was opposed or
unopposed to the relief requested in this motion. Appellee Jack Ikenaga,
Jr. is unopposed.

       I certify that I have attempted to confer with Mark Stanton
Smith, counsel for Appellee William D. Bailey, Temporary
Administrator, to ask if Appellee Bailey was opposed or unopposed to
the relief requested in this motion. On Thursday, August 27, 2015, I e-
mailed Mr. Smith. I have received no response. On Tuesday, September
1, I called Mr. Smith’s office, was informed that he was unavailable, and
left a message for him. I have not received a call back.

      I certify that I have conferred with Shelayne Clemmer, counsel for
Appellees Nancy Summers, Christine Ikenaga, Patrick Gasiorowski,
and Eric Goodman, to ask if these Appellees were opposed or unopposed
to the relief requested in this motion. These Appellees are unopposed.


                                       /s/ Nicholas D. Stepp
                                       Nicholas D. Stepp




                                      6
                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has
been sent via e-filing or facsimile to the following parties on September
1, 2015:

     David L. McLane
     The McLane Law Firm
     The Colonnade
     9901 IH-10 West, Suite 695
     San Antonio, Texas 78230
     dlmclanelaw@yahoo.com
     Tel: (210) 736-9966
     Fax: (210) 547-7932

     Philip M. Ross
     1006 Holbrook Road
     San Antonio, Texas 78218
     philipmross@hotmail.com
     Attorneys for Appellant Sandra Ikenaga

     Mark Stanton Smith
     3737 Broadway, Suite 370
     San Antonio, Texas 78209
     atysmith@heardandsmith.com
     Attorney for William D. Bailey, Temporary Administrator

     Michael J. Cenatiempo
     770 South Post Oak Lane, Suite 500
     Houston, Texas 77056
     mikecen@cenatiempo.com

     William H. Ford
     10000 Reunion Place, Suite 640
     San Antonio, Texas 78216
     Bill.ford@fordmurray.com




                                      7
Sam Houston
Houston Dunn
4040 Broadway, Suite 440
San Antonio, Texas 78209
Tel: (210) 775-0882
sam@hdappeals.com
Attorneys for Jack Hiromi Ikenaga, Jr.

Kevin M. Young
10101 Reunion Place, Suite 600
San Antonio, Texas 78209
kyoung@phmy.com
Attorney for Nancy Summers, Christine Ikenaga, Patrick
Gasiorowski, and Eric Goodman


                                /s/ Joseph S. Cohen
                                Joseph S. Cohen




2218324v.1
                                8